DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
This office action is responsive to the amendment accompanying the foregoing RCE. The applicant’s amendment has overcome the prior art rejection.  However, applicant’s amendment has not yet overcome the double patenting rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are being non-finally rejected over the remaining grounds of rejection as composed infra on the written record:  
Election/Restrictions
Claims 3-8, 22-24, 26-29, 33-34, 36 and 38-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/21, 01/03/22, 03/09/22, 06/13/22 were considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(at least) Claims 1, 18-21, 37 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 64-67 of copending Application No. 15/844079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’079 claims the following (see claims 1-14 and 63-67):

    PNG
    media_image1.png
    733
    636
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    510
    media_image3.png
    Greyscale

In this case, the claims of copending application’079 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Further, note that combinations of independent claim 1 with any one of its dependent claims represent obvious variants and/or modifications within the purview of a skilled artisan. Similarly, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular thickness ratio is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(at least) Claims 1-2, 9-10, 30-32, 18-21, 37, 44-47 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 12-16, 18, 20-24, 26-29 and 34-50 of copending Application No. 16/444854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’854 claims the following (see claims 1-3, 5-7, 9, 12-16, 18, 20-24, 26-29 and 34-50):
 
    PNG
    media_image4.png
    306
    590
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    446
    573
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    542
    596
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    352
    582
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    711
    583
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    614
    576
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    399
    589
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    416
    588
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    266
    593
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    377
    594
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    121
    572
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    47
    578
    media_image15.png
    Greyscale

In this case, the claims of copending application’854 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Further, note that combinations of independent claim 1 with any one of its dependent claims represent obvious variants and/or modifications within the purview of a skilled artisan. Similarly, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular thickness ratio is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(at least) Claims 1-2, 9-14, 25, 35, 30-32, 18-21, 37, 44-47 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 14-16, 21-25, 31-35 and 38 of copending Application No. 16/703654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’654 claims the following (see claims 1-5, 8-12, 14-16, 21-25, 31-35 and 38):
 
    PNG
    media_image16.png
    586
    648
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    505
    644
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    529
    637
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    799
    650
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    537
    638
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    74
    631
    media_image21.png
    Greyscale

In this case, the claims of copending application’654 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Further, note that combinations of independent claim 1 with any one of its dependent claims represent obvious variants and/or modifications within the purview of a skilled artisan. Similarly, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular thickness ratio is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 12/21/21 for details. 
Response to Arguments
Applicant’s arguments, filed 12/21/21, with respect to the present claims have been fully considered and are persuasive.  Thus, the prior art rejections of claims 1-2, 9-21, 25, 30-32, 35, 37 and 48 have been withdrawn. 
With respect to the double patenting rejections, the same still stand as applicant has not yet filed terminal disclaimers to obviate such grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727